
	
		II
		111th CONGRESS
		1st Session
		S. 175
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To evaluate certain skills certification programs, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Skills Standards Certification
			 Evaluation Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Various entities
			 across the United States have generated skills certification programs based on
			 local and regional needs. At the same time, some national groups have engaged
			 in similar efforts.
			(2)As State and
			 local workforce investment boards, workers, and employers search for a
			 meaningful way to categorize skills, information about existing skills
			 certification programs and certifications can be limited, and may lead to the
			 development of new, duplicative certifications.
			(3)As these skill
			 certification programs may take less time than technical or vocational degrees,
			 the programs provide important recognition for both employers and
			 employees.
			(4)Nationally
			 available, recognized standards for skills certification allow employers and
			 employees the greatest possible flexibility by making the certification
			 portable and meaningful.
			(5)These standards
			 benefit both incumbent, highly skilled workers and those workers with less
			 specialized skills or just starting in the workforce.
			(6)Widely recognized
			 standards for skills certification provide States, regions, communities, and
			 cities the option and ability to quantify and categorize their workforce in a
			 meaningful way.
			(7)There is a
			 well-documented skills gap in many industries, including
			 manufacturing, that makes it difficult for employers to find workers.
			(8)In 2005, 90
			 percent of manufacturing employers say a shortage of qualified production
			 workers is their top workforce issue.
			3.PurposesThe purposes of this Act are—
			(1)to periodically
			 evaluate skills certification programs that certify various employee skills and
			 to determine which skills certifications are most desired by employers and
			 employees; and
			(2)to make
			 information, and materials if possible, about skills certification programs
			 available to eligible entities providing job training.
			4.DefinitionsIn this Act:
			(1)Local
			 boardThe term local board means a local workforce
			 investment board established under section 117 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2832).
			(2)Skills
			 certification programThe
			 term skills certification program means an industry-led or
			 industry-created program that—
				(A)receives Federal
			 funding;
				(B)is in existence
			 as of the time that the evaluation under section 5 is conducted;
				(C)delineates a skill set necessary for a
			 career in a certain industry;
				(D)is not associated
			 with an associate, baccalaureate, or postbaccalaureate degree program, and does
			 not culminate in such a degree; and
				(E)is portable or widely or nationally
			 recognized.
				(3)State
			 boardThe term State board means a State workforce
			 investment board established under section 111 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2821).
			5.Evaluation
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Labor, the Secretary of Commerce, and the Secretary
			 of Education, in consultation with each other, shall—
				(1)conduct an
			 evaluation of skills certification programs;
				(2)(A)determine best
			 practices models for skills certification programs; or
					(B)rank the skills certification programs
			 available in an industry, based on the evaluation criteria described in
			 subsection (b); and
					(3)make
			 recommendations on—
					(A)the merits of a
			 unified national approach to programs of skills certification, as compared to
			 multiple regional and local skills certification programs; and
					(B)ways to
			 streamline, if possible, duplicative and similar skills certification programs
			 into a single, widely recognized certification.
					(b)Criteria for
			 evaluationsThe evaluation of
			 the skills certification programs conducted under subsection (a)(1) shall
			 include the following criteria:
				(1)Overall
			 usefulness of the skills certification program for workers and
			 employers.
				(2)The demand from
			 industry for workers with the skills provided and certified through the skills
			 certification program.
				(3)Industry
			 involvement in the development of the skill standards included in the skills
			 certification program.
				(4)Industry
			 recognition of the certification awarded under the skills certification
			 program.
				(5)The success of
			 the skills certification program, based on criteria including—
					(A)how many
			 individuals have successfully completed the skills certification
			 program;
					(B)how many of such
			 individuals are employed in a field utilizing the skills provided and certified
			 through the skills certification program; and
					(C)the length of
			 time that such individuals have been so employed.
					(6)The level of
			 recognition of the skills certification program as of the time of the
			 evaluation, including an assessment of—
					(A)how widespread
			 the skills certification program is used;
					(B)the number of
			 entities, including State boards, local boards, and institutions of higher
			 education, that have used the skills certification program;
					(C)the number of
			 States in which the certification is recognized; and
					(D)whether the
			 skills provided and certified through the skills certification program are
			 reasonably useful.
					(7)Cooperative
			 creation in the development of the skills certification program, such as
			 whether the standards of the skills certification program were created in
			 consultation with relevant partners, including business, labor, and community
			 organizations, and whether such partners still support and use the
			 standards.
				(8)The ease of
			 sharing the skills certification program, including how portable the materials
			 are, how versatile the materials are, and whether the certification programs
			 requires the educator to have access to specific or extensive materials or
			 equipment not usually found in a classroom.
				(c)OutreachNot later than 60 days after the evaluation
			 described in subsection (a) has been completed, the Secretary of Commerce, the
			 Secretary of Labor, and the Secretary of Education, in consultation with each
			 other, shall—
				(1)post the results of the evaluation, the
			 ranking of skills certification programs or the best practices of such
			 programs, and the recommendations, as described in subsection (a), on the
			 Internet; and
				(2)make the information described in paragraph
			 (1) available in print form to Congress and to interested parties,
			 including—
					(A)technical
			 colleges;
					(B)community
			 colleges;
					(C)State boards and
			 local boards;
					(D)community
			 organizations; and
					(E)other groups
			 providing worker training, in partnership and cooperation with industry.
					(d)UpdatesThe Secretary of Commerce, the Secretary of
			 Labor, and the Secretary of Education, in consultation with each other, shall
			 continue to update the evaluations, the rankings of skills certification
			 programs or best practices of such programs, and the recommendations, as
			 described in subsection (a), as appropriate, but not less often than once every
			 2 years.
			(e)FundingOf the amounts appropriated to, and
			 available at the discretion of, the Secretary of Commerce, the Secretary of
			 Labor, and the Secretary of Education for programmatic and administrative
			 expenditures, such sums as may be necessary shall be used to establish and
			 carry out the requirements of this Act.
			
